Opinion issued March 26, 2015




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-14-00205-CV
                         ———————————
                    LATRINA KINGSBURY, Appellant
                                    V.
    A.C. AUTOMOTIVE, INC. AND MARIA G. MARTINEZ, Appellees



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Case No. 1025892



                       MEMORANDUM OPINION

     LaTrina Kingsbury sued A.C. Automotive, Inc. (“A.C. Automotive”) and

Maria Martinez for negligent bailment, breach of contract, violations of the

Deceptive Trade Practices Act (“DTPA”), and conversion after A.C. Automotive
allegedly failed to repair Kingsbury’s car and then sold the car to Martinez. A.C.

Automotive and Martinez moved for summary judgment on statute of limitations

and laches grounds. The trial court rendered summary judgment in favor of A.C.

Automotive and Martinez. In three issues, Kingsbury contends that the trial court

erred in granting summary judgment because: (1) A.C. Automotive and Martinez

did not submit any competent summary judgment evidence, as their supporting

affidavits contained hearsay and conclusory statements and were not based on

personal knowledge; (2) A.C. Automotive and Martinez did not meet their burden

of proof on their affirmative defenses of limitations and laches; and (3) A.C.

Automotive’s notice of foreclosure for its mechanic’s lien contained a false

statement regarding lienholders on the car.

      We affirm.

                                   Background

      In June 2008, Kingsbury took her car, which had been having engine

problems, to A.C. Automotive for repair. According to Kingsbury, she “often”

called A.C. Automotive to check on the status of the repairs, and A.C. Automotive

employees repeatedly informed her when she called that her car had not been

repaired, that the check-engine light continued to come on when employees started

the car, and that her car needed to remain at A.C. Automotive until it was fully

repaired.   In November 2011, when Kingsbury attempted to obtain a new



                                         2
registration sticker for her car, she learned that A.C. Automotive had foreclosed its

mechanic’s lien and sold her car to Martinez.

      Kingsbury originally filed suit against A.C. Automotive and Martinez on

January 8, 2013, for negligent bailment, breach of contract, and DTPA violations.

Kingsbury alleged that A.C. Automotive employees told her, when she initially

brought her car in for repair in June 2008, that her car needed $2,500 worth of

repairs to the engine. Kingsbury alleged that she agreed to pay this amount and

later agreed to pay an additional $1,500 when the initial repairs did not fix the

problem. Kingsbury alleged that she routinely called A.C. Automotive and spoke

with one of its mechanics, Howard Hardy, who told her that A.C. Automotive “did

not want to return the car to [her] until it was ‘working right.’” She alleged that

she spoke with Hardy in 2010 after he quit working at A.C. Automotive, and he

allegedly told her that her car had never been properly repaired and “remained un-

repaired” through the time he stopped working at A.C. Automotive.

      Kingsbury further alleged that, late in 2010, Jacob Acuna, another A.C.

Automotive employee, contacted her and told her that her car had been repaired

and that she owed $10,000.       Kingsbury allegedly contacted Hardy after this

demand, and he informed her that $10,000 worth of repairs had not been performed

on the car. Kingsbury alleged that she attempted to purchase a new registration




                                         3
sticker for the car in November 2011 and that she learned at that time that A.C.

Automotive had sold the car to Martinez in March 2011.

      A.C. Automotive and Martinez moved for summary judgment on laches and

limitations grounds.    A.C. Automotive and Martinez argued that Kingsbury

brought her car in for repairs on June 4, 2008, and that A.C. Automotive completed

the repairs on July 21, 2008, and notified Kingsbury that she could pick up her car.

A.C. Automotive argued that, despite its repeated attempts to obtain payment and

have Kingsbury pick up her car, Kingsbury “failed to pay for the services rendered

and pick up her vehicle for more than four years.” A.C. Automotive foreclosed on

its mechanic’s lien covering the car in November 2010 and sold the car to

Martinez. A.C. Automotive and Martinez argued that Kingsbury entered into the

contract to repair her car on June 4, 2008, but she did not file suit until January 8,

2013, which was after the two-year statute of limitations for DTPA actions and the

four-year statute of limitations for negligent bailment and breach of contract claims

had expired.

      As summary judgment evidence, A.C. Automotive and Martinez attached

affidavits from three A.C. Automotive employees.          Juan Perez, a mechanic,

averred that Kingsbury had her car towed to A.C. Automotive on June 4, 2008, and

that he was assigned to inspect the car. Howard Hardy informed Kingsbury of

Perez’s findings concerning the car, and Kingsbury “approved the engine



                                          4
replacement and the transmission replacement.” Perez replaced the engine and

transmission and determined after a test drive that the car had been repaired and

was therefore ready for Kingsbury to pick it up. Perez averred that when he

stopped working at A.C. Automotive in September 2009, Kingsbury “had not

picked up her vehicle and it was still at A.C. Automotive.”

      Jacob Acuna averred that Kingsbury made two payments of $1,000 each to

A.C. Automotive on July 16, 2008, and on September 5, 2008. Acuna further

averred:

      Once the repairs were completed, Ms. Kingsbury was advised that the
      vehicle was ready for pickup. Some time went by and I asked Mr.
      [Howard] Hardy when Ms. Kingsbury was going to pick up her
      vehicle. Mr. Hardy said he had spoken to her and she would be
      coming in to pay her balance and pick up the vehicle. Thereafter, I
      called Ms. Kingsbury. She asked what her balance was and stated she
      would be in on October 3, 2008 to pay her balance and retrieve her
      vehicle. She did not come to A.C. Automotive on October 3, 2008. I
      then called Ms. Kingsbury and left her several messages about her
      vehicle. I asked Mr. Hardy if he had made contact with her. He
      informed me he was not able to reach her either. When I finally spoke
      to her, she stated she would only speak to Mr. Hardy. Mr. Hardy’s
      employment with A.C. Automotive was terminated in June 2010.

      Craig Baldwin averred that after A.C. Automotive hired him in June 2010,

he began contacting customers whose vehicles had been repaired but had not been

picked up from A.C. Automotive, including Kingsbury.           Baldwin informed

Kingsbury that she had an outstanding balance of $6,230.88 for the repairs, and he

averred that Kingsbury had made several appointments to come to A.C.



                                         5
Automotive and pay the outstanding balance but she never showed up for any of

the appointments. In July 2010, Baldwin left a message for Kingsbury informing

her that “the mechanic’s lien was in effect.”

      A.C. Automotive also attached as summary judgment evidence Exhibit D,

which consisted of certified copies of the car’s title history from the Texas

Department of Motor Vehicles. Exhibit D included a mechanic’s lien foreclosure

form completed by Jacob Acuna on behalf of A.C. Automotive.              Under the

“Mechanic’s Lien Information” section, the form reflected that Kingsbury had left

her vehicle with A.C. Automotive for repair on June 20, 2008, that the repairs were

completed on July 2, 2008, and that A.C. Automotive had charged her $6,233.88

for parts and labor. A.C. Automotive foreclosed on the mechanic’s lien on August

30, 2010. Exhibit D also included a “Notice of Foreclosure Procedure” sent to

Kingsbury by A.C. Automotive, dated August 30, 2010, and informing her that

A.C. Automotive intended to foreclose its mechanic’s lien unless she paid the

outstanding balance for the repairs. This document identified Houston Texas Fire

Fighters Federal Credit Union as the registered lienholder on the car.

      Kingsbury responded to A.C. Automotive and Martinez’s summary

judgment motion and objected to the summary judgment evidence. Specifically,

Kingsbury objected “to the affidavit of Juan Perez on the basis that the affidavit

contains inadmissible hearsay. By the four corners of the document, Mr. Perez has



                                          6
no personal knowledge of any alleged conversation between [Kingsbury] and Mr.

Howard Hardy. Moreover, Mr. Perez’s affidavit merely recites factual conclusions

that are not supported by proper summary judgment evidence.” Kingsbury also

objected that Perez was “an interested witness whose credibility is at issue.”

Kingsbury made identical objections to the affidavit of Jacob Acuna. Kingsbury

also objected to Exhibit D on authentication grounds. Kingsbury further argued

that A.C. Automotive and Martinez “have not brought forward any admissible,

competent summary judgment evidence to sustain the burden of proof on their

affirmative defenses.”

      Kingsbury attached as summary judgment evidence her own affidavit and

that of Howard Hardy. In her affidavit, Kingsbury averred that Hardy was her

service advisor at A.C. Automotive and that she “often” called A.C. Automotive to

check on the status of the repairs. She averred that she “was always informed that

the car was not repaired and that the check engine error light showed every time

the car was started and driven.” She further averred,

      Howard [Hardy] repeatedly informed me that the shop needed to keep
      the car until it was fully repaired. Howard Hardy informed me that
      my car was never repaired as late as the date of his last day of work
      with A.C. Automotive, Inc. The fee I agreed to pay to repair my
      vehicle was $3,500. I never verbally or actually authorized a fee of
      over $6,000.00 to repair my car. I did not learn that my car was no
      longer at A.C. Automotive until November 2011 when I went to
      obtain a new vehicle registration sticker for [the car]. It was then that
      I learned that my car had been sold to a person whose name is Maria
      Martinez.

                                         7
Howard Hardy averred that he stopped working at A.C. Automotive in July 2010

and that, at the time that he left, Kingsbury’s car still had not been repaired.

      On January 21, 2014, nearly two weeks after she responded to the summary

judgment motion, Kingsbury filed an amended petition. In addition to her causes

of action for negligent bailment, breach of contract, and DTPA violations,

Kingsbury asserted a cause of action for conversion against A.C. Automotive,

alleging that “[t]he purported mechanic’s lien created by [A.C. Automotive] is

false and fraudulent and contains declarations which [A.C. Automotive] knows to

be false and fraudulent.” Kingsbury also, for the first time, pleaded application of

the discovery rule, alleging that she “did not find out about her injuries until

November, 2011” and that “the limitations time for her causes of action started to

accrue” at that time.

      A.C. Automotive and Martinez filed an amended summary judgment

motion. A.C. Automotive and Martinez argued that Kingsbury’s causes of action

accrued, and the statutes of limitations began to run, in September 2008, when she

made her second payment for the repairs. They also argued that Kingsbury’s

causes of action had “certainly” accrued within six months after Kingsbury brought

her car to A.C. Automotive for repairs, or by December 2008.                Kingsbury,

however, did not file suit until January 2013, more than four years later. A.C.

Automotive and Martinez argued that within the six-month period of time



                                           8
following when Kingsbury brought her car to A.C. Automotive, she knew, or in the

exercise of reasonable diligence should have known, of the facts giving rise to her

causes of action. A.C. Automotive and Martinez thus argued that Kingsbury’s

injury was not inherently undiscoverable and that the discovery rule should not

apply.

         As summary judgment evidence, A.C. Automotive and Martinez attached all

of the evidence submitted with their original summary judgment motion as well as

a repair order form signed by Kingsbury that reflected a total amount due of

$8,230.88 for the repairs, $2,000 of which had already been paid, and an

outstanding balance of $6,230.88. A.C. Automotive and Martinez also attached a

cancelled check reflecting that Kingsbury paid A.C. Automotive $1,000 for the

repairs on September 5, 2008.

         In her response to the amended summary judgment motion, Kingsbury

incorporated her original response and evidentiary objections. Kingsbury also

argued that the “Notice of Foreclosure—Mechanic Lien” included by A.C.

Automotive and Martinez as summary judgment evidence in Exhibit D, contained

a false statement that the Houston Texas Fire Fighters Federal Credit Union was

the registered lienholder of the car. Kingsbury argued that the false statement

rendered the lien void ab initio and the individual making the statement—here,

Jacob Acuna—was subject to prosecution for a Class B misdemeanor or a third-



                                         9
degree felony. Kingsbury attached evidence reflecting that she had paid off the

lien on her car in September 2006, two years before the repairs at issue in this case.

She argued that this false statement was “one of many lies and forgeries committed

by Mr. Acuna and his corporation” and that the trial court should deny summary

judgment on that basis alone.

      The trial court rendered summary judgment in favor of A.C. Automotive and

Martinez. This appeal followed.

                                Summary Judgment

      In her first issue, Kingsbury argues that A.C. Automotive and Martinez

presented no competent summary judgment evidence, as Perez’s and Acuna’s

affidavits contained hearsay, were not based on personal knowledge, and were

made by interested witnesses, and Exhibit D was not properly authenticated. In her

second issue, Kingsbury contends that A.C. Automotive and Martinez did not meet

their burden of proof on their affirmative defenses because the discovery rule

applied to delay the running of limitations. In her third issue, Kingsbury argues

that the notice of foreclosure for the mechanic’s lien contained a false statement,

and that the trial court should have denied summary judgment on this basis alone.

      A. Standard of Review

      We review a trial court’s ruling on a summary judgment motion de novo.

Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010). To prevail on a



                                         10
traditional summary judgment motion, the movant bears the burden of proving that

no genuine issues of material fact exist and that it is entitled to judgment as a

matter of law. TEX. R. CIV. P. 166a(c); Mann Frankfort Stein & Lipp Advisors,

Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). When a defendant is the party

moving for summary judgment, it must either (1) conclusively negate at least one

element of the plaintiff’s cause of action or (2) plead and conclusively establish

each essential element of an affirmative defense to rebut the plaintiff’s cause.

Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995) (per curiam).

      A matter is conclusively established if reasonable people could not differ as

to the conclusion to be drawn from the evidence. See City of Keller v. Wilson, 168
S.W.3d 802, 816 (Tex. 2005); Cleveland v. Taylor, 397 S.W.3d 683, 697 (Tex.

App.—Houston [1st Dist.] 2012, pet. denied). If the movant meets its burden, the

burden then shifts to the nonmovant to raise a genuine issue of material fact

precluding summary judgment. See Centeq Realty, Inc. v. Siegler, 899 S.W.2d
195, 197 (Tex. 1995); Cleveland, 397 S.W.3d at 697.           Summary judgment

evidence raises a fact issue if reasonable and fair-minded jurors could differ in

their conclusions in light of all of the evidence presented. Goodyear Tire &

Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007) (per curiam); Cleveland,
397 S.W.3d at 697. To determine if the nonmovant raised a fact issue, we review

the evidence in the light most favorable to the nonmovant, crediting favorable



                                        11
evidence if reasonable jurors could, and disregarding contrary evidence unless

reasonable jurors could not. Fielding, 289 S.W.3d at 848 (citing City of Keller,
168 S.W.3d at 827); Cleveland, 397 S.W.3d at 697. We indulge every reasonable

inference and resolve any doubts in the nonmovant’s favor. Sw. Elec. Power Co. v.

Grant, 73 S.W.3d 211, 215 (Tex. 2002) (citing Sci. Spectrum, Inc. v. Martinez, 941
S.W.2d 910, 911 (Tex. 1997)); Cleveland, 397 S.W.3d at 697.

      B. Limitations and the Discovery Rule

      A defendant who moves for summary judgment on the basis of limitations

must conclusively prove when the plaintiff’s cause of action accrued. See KPMG

Peat Marwick v. Harrison Cnty. Hous. Fin. Corp., 988 S.W.2d 746, 748 (Tex.

1999); Seureau v. ExxonMobil Corp., 274 S.W.3d 206, 226 (Tex. App.—Houston

[14th Dist.] 2008, no pet.). The date that a cause of action accrues is a question of

law. Seureau, 274 S.W.3d at 226. Generally, a cause of action accrues when a

wrongful act causes some legal injury, regardless of when the plaintiff learns of the

injury and even if all resulting damages have not yet occurred. S.V. v. R.V., 933
S.W.2d 1, 4 (Tex. 1996). “When the defendant’s conduct produces a legal injury,

however slight, the cause of action accrues and the statute of limitations begins to

run.” Seureau, 274 S.W.3d at 226.

      The statute of limitations for negligent bailment and breach of contract

actions is four years from the date of accrual. See TEX. CIV. PRAC. & REM. CODE



                                         12
ANN. § 16.051 (Vernon 2015) (providing four-year limitations period for “[e]very

action for which there is no express limitations period”); Seureau, 274 S.W.3d at

227 (stating that limitations period for breach-of-contract action is four years). The

statute of limitations for DTPA violations and conversion is two years. See TEX.

BUS. & COM. CODE ANN. § 17.565 (Vernon 2011) (providing two-year limitations

period for DTPA violations); TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a)

(Vernon Supp. 2014) (providing two-year limitations period for action for

“conversion of personal property”).

      Statutes of limitations are intended to compel plaintiffs to assert their claims

“within a reasonable period while the evidence is fresh in the minds of the parties

and witnesses.” Wagner & Brown, Ltd. v. Horwood, 58 S.W.3d 732, 734 (Tex.

2001) (quoting Computer Assocs. Int’l, Inc. v. Altai, Inc., 918 S.W.2d 453, 455

(Tex. 1996)). The discovery rule exception to limitations operates to defer accrual

of a cause of action until the plaintiff knows, or by exercising reasonable diligence,

should know of the facts giving rise to the claim. Id. The discovery rule is a “very

limited exception to statutes of limitations,” and it is used only when the nature of

the plaintiff’s injury is both inherently undiscoverable and objectively verifiable.

Id. (quoting Computer Assocs. Int’l, 918 S.W.2d at 455).

      An injury is inherently undiscoverable if it is, by its nature, unlikely to be

discovered within the prescribed limitations period despite the exercise of due



                                         13
diligence.    Id. at 734–35 (citing S.V., 933 S.W.2d at 7).                “‘Inherently

undiscoverable’ does not mean that a particular plaintiff did not discover his or her

particular injury within the applicable limitations period.”         Id. at 735.    We

determine whether an injury is inherently undiscoverable on a categorical basis,

focusing on the type of the injury, not the particular injury. Id.; see also Via Net v.

TIG Ins. Co., 211 S.W.3d 310, 314 (Tex. 2006) (per curiam) (“Our attempts to

bring predictability and consistency to discovery rule jurisprudence have focused

on types of injury, not causes of action.”).       We must determine whether the

plaintiff’s injury is “the type of injury that generally is discoverable by the exercise

of reasonable diligence.” Wagner & Brown, Ltd., 58 S.W.3d at 735 (quoting HECI

Exploration Co. v. Neel, 982 S.W.2d 881, 886 (Tex. 1998)); Seureau, 274 S.W.3d

at 228 (“[T]he focus is on whether a type of injury, rather than a particular injury,

was discoverable.”) (emphasis in original). The discovery rule “requires a plaintiff

to seek information about his injuries and their likely cause once he is apprised of

facts that would make a reasonably diligent person seek information.” Pirtle v.

Kahn, 177 S.W.3d 567, 571 (Tex. App.—Houston [1st Dist.] 2005, pet. denied).

      When a plaintiff discovers or should have discovered the cause of her injury

and whether a particular plaintiff exercised due diligence in so discovering the

cause are questions of fact. Id. at 572. However, if reasonable minds could not

differ about the conclusions to be drawn from the facts, the court may determine



                                          14
the commencement of the limitations period as matter of law. Id. If, as here, the

plaintiff pleads the discovery rule as an exception to the statute of limitations, the

defendant moving for summary judgment must negate it.              See KPMG Peat

Marwick, 988 S.W.2d at 748; Seureau, 274 S.W.3d at 228. The defendant may

negate the discovery rule by demonstrating that the rule does not apply or by

proving, as a matter of law, that no fact issue exists as to when the plaintiff

discovered, or in the exercise of reasonable diligence should have discovered, the

nature of her injury. See Seureau, 274 S.W.3d at 228 (citing Childs v. Haussecker,

974 S.W.2d 31, 44 (Tex. 1998)).

      Here, Kingsbury pleaded the application of the discovery rule in her first

amended petition. She alleged that the statutes of limitations for her causes of

action did not begin to run until November 2011, when she applied for a new

vehicle registration sticker and learned that A.C. Automotive had sold her car to

Martinez. A.C. Automotive and Martinez argue that the discovery rule does not

apply to Kingsbury’s claims because the alleged injury was not inherently

undiscoverable. We agree.

      It is undisputed that Kingsbury and A.C. Automotive entered into a contract

for the repair of her car in June 2008. Juan Perez averred that he completed repairs

for the car and that “there were no additional concerns regarding the vehicle on

[his] part, therefore the vehicle was ready to be picked up by [Kingsbury].” Jacob



                                         15
Acuna averred that Kingsbury made two $1,000 payments for the repairs, one on

July 16, 2008, and one on September 5, 2008. A.C. Automotive attached as

summary judgment evidence a cancelled check reflecting the September 5, 2008

payment. Acuna also averred that he contacted Kingsbury in September 2008 and

told her that her car had been repaired and was ready for pick up. According to

Acuna, Kingsbury asked about her balance and told Acuna that she would come by

the shop on October 3, 2008, to pick up her car. Acuna averred that Kingsbury did

not pick up her car on October 3, 2008, and that he subsequently left several

messages for her concerning the car.          Although Kingsbury disputed A.C.

Automotive’s contention that her car had been successfully repaired, she did aver

in her own affidavit that she “often” called A.C. Automotive to check on the status

of the repairs and was continually informed that the car had not been fully repaired.

      The type of alleged injury involved in this case—failure to repair a car in

accordance with the parties’ contractual agreement—is not an injury that is

inherently undiscoverable within the prescribed limitations period. It is undisputed

that Kingsbury knew that A.C. Automotive had possession of her car and was

attempting to repair it, and Kingsbury herself admits that she made repeated

inquiries about the status of the repairs during the limitations period. We agree

with A.C. Automotive and Martinez that by September 2008, when Kingsbury

made her second payment for the repairs, which was three months after Kingsbury



                                         16
had brought her car to A.C. Automotive and when she still did not have possession

of her repaired car, Kingsbury should have known that she had a potential cause of

action against A.C. Automotive. We therefore hold that the discovery rule does

not apply to Kingsbury’s causes of action. See Wagner & Brown, Ltd., 58 S.W.3d

at 734 (holding that discovery rule defers accrual of cause of action until plaintiff

knows, or by exercise of reasonable diligence should know, of facts giving rise to

claim and that discovery rule is limited to situations in which nature of plaintiff’s

injury is both inherently undiscoverable and objectively verifiable); see also

Baleares Link Express, S.L. v. GE Engine Servs.–Dallas, LP, 335 S.W.3d 833, 838

(Tex. App.—Dallas 2011, no pet.) (“[I]n this particular case . . . the evidence

establishes that the plaintiff actually discovered its injury within the limitations

period. Under such circumstances, it would be particularly inappropriate for us to

conclude that the type of injury in question satisfies the ‘inherently undiscoverable’

prong of the test for applicability of the discovery rule.”).

      A.C. Automotive and Martinez presented summary judgment evidence

demonstrating that the discovery rule does not apply. See KPMG Peat Marwick,
988 S.W.2d at 748 (holding that, if plaintiff pleads application of discovery rule,

defendant bears summary judgment burden to negate it); Seureau, 274 S.W.3d at

228. A.C. Automotive and Martinez also presented summary judgment evidence

conclusively demonstrating that Kingsbury’s causes of action accrued in



                                           17
September 2008. See KPMG Peat Marwick, 988 S.W.2d at 748 (holding that

defendant moving for summary judgment on limitations grounds must conclusively

prove when cause of action accrued).         We therefore hold that the trial court

correctly determined that A.C. Automotive and Martinez met their summary

judgment burden of proof on their limitations affirmative defense.

      We overrule Kingsbury’s second issue.

      C. Evidentiary Objections

      We review a trial court’s ruling on objections to summary judgment

evidence for an abuse of discretion. Chandler v. CSC Applied Techs., LLC, 376
S.W.3d 802, 824 (Tex. App.—Houston [1st Dist.] 2012, pet. denied); Finger v.

Ray, 326 S.W.3d 285, 290 (Tex. App.—Houston [1st Dist.] 2010, no pet.). A trial

court abuses its discretion when it rules “without regard for any guiding rules or

principles.” Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex.

1998) (quoting City of Brownsville v. Alvarado, 897 S.W.2d 750, 754 (Tex. 1995)).

To obtain reversal for the erroneous admission of evidence, the appellant must

establish that the error was harmful, that is, that the erroneous admission was

calculated to cause and probably did cause the rendition of an improper judgment.

In re Estate of Denman, 362 S.W.3d 134, 141 (Tex. App.—San Antonio 2011, no

pet.). Errors in the admission of evidence are generally not reversible unless the




                                        18
appellant can demonstrate that the entire cause turns on the complained-of

evidence. Id.

            1. Objections to A.C. Automotive’s Summary Judgment Evidence

      Kingsbury objected to the affidavits of Juan Perez and Jacob Acuna on the

grounds that the affidavits contained inadmissible hearsay and demonstrated a lack

of personal knowledge concerning conversations she may have had with Howard

Hardy.   Perez averred in his affidavit that Hardy advised Kingsbury of the

problems with her car and that she then approved replacement of the engine and

transmission. Acuna averred that after A.C. Automotive completed the repairs

Hardy told him that he had spoken to Kingsbury and she had indicated that she

“would be coming in to pay her balance and pick up the vehicle.”

      Perez also averred that he completed the engine and transmission repairs and

test drove the car. Perez determined that the car “worked fine,” and he averred

that, because he did not have any further concerns regarding the car, the car was

ready for Kingsbury to pick it up from A.C. Automotive. Perez averred that

Kingsbury had not picked up the car as of the date he stopped working at A.C.

Automotive in September 2009. Acuna also averred that he contacted Kingsbury

after the repairs had been completed, and she indicated that she would come by

A.C. Automotive on October 3, 2008, to pay her outstanding balance and pick up

her car. Acuna averred that Kingsbury did not pick up her car on October 3, 2008,



                                       19
and that he left her several messages concerning her car after that date. Kingsbury

does not challenge any of these statements.

      A.C. Automotive and Martinez moved for summary judgment on statute of

limitations and laches grounds, and the trial court granted summary judgment.

Kingsbury has not demonstrated that Perez’s and Acuna’s testimony concerning

conversations between Hardy and Kingsbury was relevant to the issue before the

trial court—whether summary judgment was proper on either limitations or laches

grounds. See id. (holding that errors in admission of evidence are generally not

reversible unless appellant can demonstrate that entire cause turns on complained-

of evidence). Nor does she challenge the evidence material to A.C. Automotive’s

proof of the defense of limitations stating the facts relevant to the date of accrual of

her causes of action against A.C. Automotive. We therefore conclude that, even if

the trial court erred in not sustaining Kingsbury’s objections on hearsay and

personal knowledge grounds, Kingsbury has not demonstrated that this constitutes

reversible error.1

1
      Kingsbury also contends that both Perez’s and Acuna’s affidavits contain mere
      “factual conclusions that are not supported by proper summary judgment
      evidence.” Kingsbury does not, however, identify the specific portions of the
      challenged affidavits that she contends are “factual conclusions” as opposed to
      admissible statements of fact. If any part of a piece of evidence is admissible, a
      blanket objection to the evidence that does not identify the specific objectionable
      portions is insufficient; rather, “the objecting party must make specific objections
      to each component part of a particular piece of evidence to preserve error on
      appeal.” Stovall & Assocs., P.C. v. Hibbs Fin. Ctr., Ltd., 409 S.W.3d 790, 797
      (Tex. App.—Dallas 2013, no pet.). “Absent a specific objection, the complaining

                                           20
      Kingsbury also contends that both Perez and Acuna, as employees of A.C.

Automotive, are interested witnesses and that summary judgment is not appropriate

because their credibility “is likely to be a dispositive factor in the resolution of the

case.” Uncontroverted testimonial evidence of an interested witness can, however,

provide the basis for summary judgment if the evidence is “‘clear, positive, and

direct, otherwise credible and free from contradictions and inconsistencies, and

could have been readily controverted.’” Bastida v. Aznaran, 444 S.W.3d 98, 105

(Tex. App.—Dallas 2014, no pet.) (quoting TEX. R. CIV. P. 166a(c)). Kingsbury

provides no argument that Perez’s and Acuna’s affidavit testimony is not clear,

positive, direct, otherwise credible and free from contradictions and inconsistencies

or that their testimony could not have been readily controverted such that their

affidavits do not constitute competent summary judgment evidence.               See id.

(“However, ‘could have been readily controverted’ does not mean that the

summary judgment evidence could have been easily and conveniently rebutted, but

rather indicates that the testimony could have been effectively countered by

opposing evidence.”). Kingsbury concedes as much on appeal, arguing in her

appellate brief that “[t]he affidavits of LaTrina Kingsbury and Howard Hardy



      party waives any argument to the improper admission or consideration of the
      evidence.” Id.; Haynes v. Haynes, 178 S.W.3d 350, 355 (Tex. App.—Houston
      [14th Dist.] 2005, pet. denied) (holding error waived when brief failed to specify
      which portions of affidavit were hearsay, why portions were hearsay, and how
      portions were essential to trial court’s summary judgment ruling).

                                          21
completely controvert all the affidavits supplied by the Defendants.” We therefore

hold that the trial court properly did not sustain Kingsbury’s objections to Perez’s

and Acuna’s affidavits on the basis that they were interested witnesses.

      Kingsbury also argues that the trial court should have excluded Exhibit D,

the documents from the Department of Motor Vehicles, because A.C. Automotive

and Martinez did not properly authenticate the documents, nor were the documents

accompanied by a business records affidavit.       However, as with Perez’s and

Acuna’s affidavits, Kingsbury does not explain how the trial court’s summary

judgment ruling turned on this evidence such that the admission of Exhibit D

constituted reversible error. One of the documents, the mechanic’s lien foreclosure

form, indicated that A.C. Automotive completed the repairs to the car on July 2,

2008, but Acuna averred in his affidavit that the car was ready for pick up by

October 3, 2008, at the latest, which also supports the trial court’s summary

judgment ruling. Because Kingsbury has not demonstrated that the trial court’s

summary judgment ruling turned on Exhibit D, she has not demonstrated that the

trial court’s failure to sustain her objection to Exhibit D constituted reversible

error. See In re Estate of Denman, 362 S.W.3d at 134.

      We overrule Kingsbury’s first issue.




                                         22
               2. False Statement in A.C. Automotive’s Mechanic’s Lien

      In her third issue, Kingsbury contends that the trial court should have denied

A.C. Automotive and Martinez’s summary judgment motion because A.C.

Automotive’s “Notice of Foreclosure” for its mechanic’s lien contained the false

statement that Houston Texas Fire Fighters Federal Credit Union was the

registered lienholder on the car. Kingsbury presented evidence that she had paid

off this lien in 2006. Kingsbury argues that the false statement, which violates the

statutory provision requiring all statements in a notice for foreclosure for a

mechanic’s lien to be true and correct, renders the lien void ab initio.

      Property Code Chapter 70 governs mechanic’s liens on vehicles. See TEX.

PROP. CODE ANN. §§ 70.001–.008 (Vernon 2014). A worker in Texas who by

labor repairs a vehicle may retain possession of the vehicle until “the amount due

under the contract for the repairs is paid” or “the reasonable and usual

compensation is paid” if the contract does not specify an amount for the repairs.

Id. § 70.001(a).     Property Code section 70.006 governs the foreclosure of

mechanic’s liens and requires the mechanic’s lienholder to give written notice of

the lien and impending foreclosure sale to the owner of the vehicle. See id.

§ 70.006(a).    Section 70.006(b-3) provides that a person commits a Class B

misdemeanor if the person “knowingly provides false or misleading information in

a notice required by this section.” Id. § 70.006(b-3).



                                          23
      Kingsbury does not complain about the manner in which A.C. Automotive

sold her vehicle to Martinez, nor does she raise a specific issue on appeal claiming

that she did not receive notice of A.C. Automotive’s foreclosure of its mechanic’s

lien. Instead, she argues that because the notice of foreclosure contained incorrect

information reflecting that there was a lienholder on her car when she had actually

paid off that lien and received a release, the trial court should have denied

summary judgment.      A.C. Automotive and Martinez raised two grounds for

summary judgment: limitations and laches. An incorrect statement concerning a

prior registered lienholder on the vehicle in the notice of foreclosure of the

mechanic’s lien—as opposed to incorrect information regarding the mechanic’s

lien to be foreclosed—does not implicate either of these affirmative defenses. The

fact that the notice of foreclosure of A.C. Automotive’s mechanic’s lien may have

contained incorrect information about a prior registered lienholder does not change

the fact that Kingsbury waited more than four years after her causes of action had

accrued to file suit. Kingsbury cites no authority, and we can find none, holding

that the mere presence of incorrect information in a notice of foreclosure of a

mechanic’s lien renders a trial court incapable of granting summary judgment on

unrelated affirmative defenses.

      We hold that the trial court did not commit reversible error when it granted

A.C. Automotive and Martinez’s summary judgment motion despite the presence



                                        24
of incorrect information in the foreclosure notice for the mechanic’s lien. See TEX.

R. APP. P. 44.1(a) (providing that error in civil cases is not reversible unless error

probably caused rendition of improper judgment or probably prevented appellant

from properly presenting case to court of appeals).

      We overrule Kingsbury’s third issue.

                                        Conclusion

      We affirm the judgment of the trial court.




                                              Evelyn V. Keyes
                                              Justice

Panel consists of Justices Keyes, Higley, and Brown.




                                         25